Opinion issued April 23, 2008
     













In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00314-CV




IN RE G.B., A MINOR CHILD, BY AND THROUGH ARTHUR BURBANO
AND CHERYL BURBANO, Relators




Original Proceeding On Petition For Writ Of Mandamus




MEMORANDUM OPINION 

By petition for writ of mandamus, relators, G.B., Arthur Burbano, and Cheryl
Burbano seek relief to compel the Hearing Officer to vacate her March 28, 2008 order
and to grant relators access to Willow Creek Elementary to conduct an observation.
 
We have general mandamus jurisdiction over the judge of a district or county
court in the Court’s court of appeals district.  See Tex. Gov’t Code Ann. § 22.221(b)
(Veronon 2004).  We have no mandamus jurisdiction over a special education hearing
officer, except perhaps to preserve our own jurisdiction—a circumstance that is not
present in this case.  We therefore dismiss the petition for writ of mandamus.                                                                   
 
Per Curiam
 
Panel consists of Chief Justice Radack and Justices Jennings and Bland.